Haddock v Idle Media Inc. (2019 NY Slip Op 07559)





Haddock v Idle Media Inc.


2019 NY Slip Op 07559


Decided on October 22, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2019

Friedman, J.P., Renwick, Tom, Gesmer, Oing, JJ.


9922 652781/15

[*1]Raphael Haddock, Plaintiff-Respondent,
vIdle Media Inc. Defendant-Appellant.


Adelman Matz, P.C., New York (David Marcus of counsel), for appellant.
Schlam Stone & Dolan LLP, New York (Joshua D. Wurtzel of counsel), for respondent.

Order, Supreme Court, New York County (Melissa A. Crane, J.), entered on or about July 8, 2018, which denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly denied in this breach of contract action. The record presents a number of outstanding issues of fact, including whether plaintiff was terminated for cause by virtue of defendant's May 8th letter or whether that letter merely served to notify plaintiff of defendant's contractual rights not to renew the parties' employment agreement and whether plaintiff was constructively terminated due to defendant's actions (see S.J. Capelin Assoc. v Globe Mfg. Corp., 34 NY2d 338, 341 [1974]; see also Doumbia v Moonlight Towing, Inc., 160 AD3d 554 [1st Dept 2018]).
We have considered defendant's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 22, 2019
CLERK